Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 17, 2021, and September 30, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-6, 8-14, and 16-21 are currently pending and have been examined.  Claims 1-6, 8-14, and 16-21 have been amended.  Claims 7, 15, and 22 have been canceled.  
The previous rejection of claims 1-6, 8-14, and 16-21 under 35 USC 112(b) has been withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021, has been entered.

Response to Arguments
The previous rejection of claims 1-6, 8-14, and 16-21 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 14 of Applicants’ Reply dated August 17, 2021 (hereinafter “Applicants’ Reply”) that the claims are directed to a practical application to provide “an improvement in the functioning of a computer or an improvement to other technology or technical field, or because the claimed subject matter is implemented with a particular machine that is integral to the claim.”  Applicants further argue at pages 14-15 of Applicants’ Reply that the claimed subject matter “enables presentation of the plurality of selected video reviews as a single continuous video review by ‘formatting the plurality of selected video reviews to smoothly transition from an end of one video review to a start of a next video review’ and by ‘playback of the video reviews sequentially after the formatting.’”  Applicants’ further argue at page 15 of Applicants’ Reply that “the presently amended claims clearly and unambiguously recite details that enable a technical improvement in presenting video reviews, and the result in practical improvements at least in a reduction in latency.”  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that the statement that “there is a reduction in latency between individual reviews” because the reviews are “formatted” into a single continuous stream appears to be a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.  The only reference in the originally-filed specification to latency is in paragraph [0185] of the as-filed specification which states: “In some examples, the review set may be presented in a way such that the customer perceives the review set as a single, longer review rather than multiple shorter reviews. For example, the reviews presenter 354 may present a set of video reviews as a seamless or continuous stream of videos. Providing the review set to the customer in this way may provide a more user-friendly experience to the customer (e.g., having less latency and less disconnect between reviews).”  This “latency” appears to refer to how the customer perceives the videos, i.e., with no pause between the end of one review and the start of another review.  This is not a technical improvement because it is not referring to a technical reduction in latency, i.e., how video is edited to minimize the transition time between one video review and another video review or how video is streamed to a user in real-time by increasing the download speed.  Further, there are no details about the formatting and how it contributes to the alleged reduction in latency included in the claim.  For example, what about the “formatting” causes the video reviews to “smoothly transition from an end of one video review to a start of a next video review”?  Are these formatting details the reason for the alleged reduction in latency?   If so, then details about the formatting should be recited in the claim. Without specific details about the formatting, these claim elements merely recite intended results, i.e., a smooth transition, and are assigned little patentable weight.
Applicants further argue at page 15 of Applicants’ Reply that the “claimed subject matter is implemented on a particular machine that is integral to the claim and that it “is not described as performing generic computer functions at a high level of generality.”  Applicants further argue at page 15 of Applicants’ Reply that “[f]ormatting video reviews clearly require the use of a computer, and cannot be performed manually.”  The Examiner respectfully disagrees.
First, the Examiner notes that claim 1 recites “present, via a first customer electronic device associated with a first customer, a set of video reviews,…wherein presenting the set of video reviews comprises formatting the plurality of selected video reviews to smoothly transition from an end of one video review to a start of a next video review in the set of video reviews to present the set of video reviews as a single continuous video review.”  Nothing in the claim indicates that the processor is “automatically” formatting the video reviews or how the processor selects to the video reviews to format together.  Further, claim 1 does not preclude a user from manually formatting the video reviews prior to presenting them to the customer.  In other words, a user can manually format/edit the video reviews together using the processor for each merchant offering such that the processor then presents the pre-formatted video reviews in response to a first event.  
Further, no details about the formatting and how it is performed are actually recited and thus it is unknown if the computer is doing something more than merely performing a generic computer function of displaying video reviews.  For example, if the user is manually performing the formatting using the processor, the formatting function may be merely the user selecting videos.  
Further, per MPEP 2106.05(b), “while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” Further, per MPEP 2706 05(b), “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 102(a)(2) and 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “formatting the plurality of selected video reviews to smoothly transition from an end of one video review to a start of a next video review.”  Nowhere does Applicants’ originally-filed specification describe formatting video reviews to smoothly transition from an end of one video review to a start of a next video review.  Specifically, formatting the video reviews to effect a smooth transition is not disclosed
Claims 9 and 16 are rejected for similar reasons.
Claims 2-6, 8, 10-14, and 17-21 inherent the deficiencies of claims 1, 9, and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 

Claims 1-6, 8-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8-14, and 16-21:  Claim 1 recites “formatting the plurality of selected video reviews to smoothly transition from an end of one video review to a start of a next video review.”  This limitation is unclear.  First, the term “smoothly” is a relative term which renders the claim indefinite. The term “smoothly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the word “transition” is rendered indefinite by use of the word smoothly.  For purposes of examination, the Examiner is assigning little patentable weight to the term “smoothly”.  
Further, it is unclear how the formatting is performed to ensure a smooth transition, i.e., what steps are intended to be encompassed by the term “formatting”.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting stitching videos together into a single video.  
Claims 9 and 16 are rejected for similar reasons.
Claims 2-6, 8, 10-14, and 17-21 inherent the deficiencies of claims 1, 9, and 16.
Claims 4-6:  Claim 4 recites “the third review being presented.”  There is insufficient antecedent basis for “the third review”.
Claims 5-6 inherit the deficiencies of claim 4.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 9, and 16 recite a system, a method and a computer readable medium for presenting product reviews to a user.  With regard to claim 9, the limitations of in response to a first event associated with a first merchant offering, presenting a set of video reviews to a first customer, the set of video reviews including a plurality of selected video reviews associated with the first merchant offering, wherein presenting the set of video reviews comprises formatting the plurality of selected video reviews to smoothly transition from an end of one video review to a start of a next video review in the set of video reviews to present the set of video reviews as a single continuous video review; wherein at least a first video review in the plurality of selected video reviews is selected from a plurality of stored video reviews, based on a match of one or more attributes between a profile of the first customer, and a profile of a first reviewer associated with the first video review, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.  Claims 1 and 16 recite similar limitations.
The judicial exception is not integrated into a practical application.  Claim 9 recites “wherein the set of video reviews is presented by playback of the video reviews sequentially after the formatting.”  This limitation is considered to recite transmitting data, i.e., insignificant extra-solution activity.  Further, claim 1 recites a processor.  This element is recited at a high level of generality, i.e., as a generic computer component performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 9, and 16 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites a processor.  As discussed above, this element is recited at a high level of generality, i.e., as a generic component performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Further, regarding the presenting/transmitting limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 9, and 16 are not patent eligible.
Claims 2-6, 8, 10-14, and 17-21 depend from independent claims 1, 9, and 16.  Claims 2-3, 10-11, and 17-18 are directed to selecting video reviews based on different qualifications and are further directed to the abstract idea.  Claims 4-5, 12-13, and 19-20 are directed to determining an affinity and presenting a video review based on the affinity and are further directed to the abstract idea.  Claims 6, 14, and 21 are directed to receiving a question from a customer and providing the question to a reviewer and are further directed to the abstract idea.  Claim 8 is directed to presenting the video reviews and is further directed to the abstract idea.  
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0012245 A1 to Parker et al. (hereinafter “Parker”), in view of 2018/0182001 A1 to Ghoshal et al. (hereinafter “Ghoshal”).
Claims 1, 9, and 16:  Parker discloses a system and method “for promoting on-line product sales” including “playing a sequence of video testimonials recorded by respective creators; identifying a motivating video in response to a product purchase; adjusting the position of the motivating video within the sequence; and providing a reward to the creator of the motivating video.”  (See Parker, at least Abstract).  Parker further discloses a processor in communication with a storage (See Parker, at least para. [0034], system includes a recording/playback server, a database server, a hub), the processor configured to execute instructions to cause the system to: in response to a first event associated with a first merchant offering, present, via a first customer electronic device associated with a first customer, a set of video reviews, the set of video reviews including a plurality of selected video reviews associated with the first merchant offering (See Parker, at least para. [0034], viewer user computer connected to the hub via a second communications link; para. [0047], product listing is displayed on a retail website; one or more of the ads includes a video testimonial icon; para. [0048], user clicks the video testimonial icon and is presented with a “view” option; para. [0052], user clicks the video testimonial icon and a linked loop of videos is played; para. [0047], videos are video testimonials; para. [0045], videos may be selected for or deleted from the playing list; para. [0046], videos in the playing list may be reordered), wherein presenting the set of video reviews comprises formatting the plurality of selected video reviews to smoothly transition from an end of one video review to a start of a next video review in the set of video reviews to present the set of video reviews as a single continuous video review (See Parker, at least FIG. 12 and associated text, video playlist shows that videos are placed sequentially, i.e., the end of one video and the start of the next video are next to one another; para. [0048], user uploads a video testimonial and the new video is placed in the video sequence depending on the priority of the reviewer; para. [0060], sequence of videos is an endless loop; para. [0069], a second video is placed within the sequence according to priority metrics, i.e., before or after the first video), wherein the set of video reviews is presented by playback of the video reviews sequentially after the formatting (See Parker, at least para. [0052], user clicks the video testimonial icon and a linked loop of videos is played).
Parker does not expressly disclose wherein at least a first video review in the plurality of selected video reviews is selected, from a plurality of stored video reviews, based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review.
However, Ghoshal discloses systems and methods “for managing product reviews for users based on their social data.”  (See Ghoshal, at least Abstract).  Ghoshal further discloses “generating and serving customized product information and product reviews to users based on the user’s social connections and data obtained from the connections.”  (See Ghoshal, at least para. [0002]).  Ghoshal further discloses wherein at least a first video review in the plurality of selected video reviews is selected, from a plurality of stored video reviews, based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews; para. [0134], review system determines a reviewer based on the social data; para. [0063], social data may relate to personal information such as hobbies, profession, lifestyle, hometown, areas of interest, contact information, other personal information; social data may also include the nature and type of the relationship between one individual and another; connections categorized as “friends” may have a higher affinity than connections categorized as acquaintances; para. [0135], review system selects the certain user as the reviewer when an affinity associated with the certain social connection with requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability wherein at least a first video review in the plurality of selected video reviews is selected, from a plurality of stored video reviews, based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 9 and 16 are rejected for similar reasons.
Claims 2, 10, and 17:  The combination of Parker and Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.
Parker further discloses wherein: the first video review is further selected based on an approval indicator associated with the first video review; or a second video review is selected from the plurality of stored video reviews to include in the plurality of selected video reviews, based on an approval indicator associated with the second video review (See Parker, at least para. [0051], if a video is in the second position within the sequence and a consumer views the first and second videos but only purchases the product after viewing the second video, the system will automatically designate the second vide as a motivating video and move the second video into the first position in the sequence).
Claims 10 and 17 rejected for similar reasons.
Claims 3, 11, and 18:  The combination of Parker and Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.
Parker further discloses wherein: the first video review is further selected based on a second customer’s response to the first video review; or a second video review is selected from the plurality of stored video reviews to include in the plurality of selected video reviews, based on the second customer’s response to the second video review (See Parker, at least para. [0051], if a video is in the second position within the sequence and a consumer views the first and second videos but only purchases the product after viewing the second video, the system will automatically designate the second vide as a motivating video and move the second video into the first position in the sequence).
Parker does not expressly disclose wherein one or more attributes in a profile of the second customer match with the profile of the first customer.
However, Ghoshal discloses wherein one or more attributes in a profile of the second customer match with the profile of the first customer (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews; para. [0134], review system determines a reviewer based on the social data; para. [0063], social data may relate to personal information such as hobbies, profession, lifestyle, hometown, areas of interest, contact information, other personal information; social data may also include the nature and type of the relationship between one individual and another; connections categorized as “friends” may have a higher affinity than connections categorized as acquaintance; para. [0135], review system selects the certain user as the reviewer when an affinity associated with the certain social connection with requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability wherein one or more attributes in a profile of the second customer match with the profile of the first customer as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 11 and 18 are rejected for similar reasons.
Claims 4, 12, and 19:  The combination of Parker and Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.
Parker does not expressly disclose determine an affinity between the first reviewer or a second reviewer and the first customer; and present a third video review to the first customer, the third video review being associated with the first reviewer or the second reviewer, the third review being presented based on the determined affinity.
However, Ghoshal discloses:
determine an affinity between the first reviewer or a second reviewer and the first customer (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews); and
present a third video review to the first customer, the third video review being associated with the first reviewer or the second reviewer, the third review being presented based on the determined affinity (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews; para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews, system can add the particular user’s future reviews to the user’s review feed or request the particular user to provide a review the next time the user is interested in a product in that category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability to determine an affinity between the first reviewer or a second reviewer and the first customer; and present a third video review to the first customer, the third video review being associated with the first reviewer or the second reviewer, the third review being presented based on the determined affinity as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 12 and 19 are rejected for similar reasons.
Claims 5, 13, and 20:  The combination of Parker and Ghoshal discloses all the limitations of claims 4, 12, and 19 discussed above.
Parker does not expressly disclose wherein the affinity between the first reviewer or the second reviewer and the first customer is determined based on a response by the first customer to the first video review or a second video review associated with the second reviewer.
However, Ghoshal discloses wherein the affinity between the first reviewer or the second reviewer and the first customer is determined based on a response by the first customer to the first video review or a second video review associated with the second reviewer (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews, system can add the particular user’s future reviews to the user’s review feed or request the particular user to provide a review the next time the user is interested in a product in that category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability wherein the affinity between the first reviewer or the second reviewer and the first customer is determined based on a response by the first customer to the first video review or a second video review associated with the second reviewer as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 13 and 20 are rejected for similar reasons.
Claims 6, 14, and 21:  The combination of Parker and Ghoshal discloses all the limitations of claims 4, 12, and 19 discussed above.  
Parker does not expressly disclose receive a question from the first customer, the question relating to the first merchant offering or a second merchant offering; and provide an option to the first reviewer or the second reviewer, via a reviewer electronic device, to create a new video review based on the question, the option being provided to the first or second reviewer based on the determined affinity.
However, Ghoshal discloses receive a question from the first customer, the question relating to the first merchant offering or a second merchant offering (See Ghoshal, at least para. [0129], review system may receive a query related to the product from the user device; query may be an interactive, one-time, instant-response query or an initial request or specification to be re-run repeatedly over time); and provide an option to the first reviewer or the second reviewer, via a reviewer electronic device, to create a new video review based on the question, the option being provided to the first or second reviewer based on the determined affinity (See Ghoshal, at least para. [0135], review system selects the certain user as the reviewer when an affinity associated with the certain social connection with requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold; other data can be used in conjunction with social data to determine the best reviewer in response to the user’s request for a review such as the review history, the number of social connections or followers, the location, or the profession of each of the other users; for example when the user desires immediate feedback, review system would want to select a reviewer who not only has the appropriate qualifications but is most likely available—in the correct time zone, not busy at work, etc.;  para. [0100], review module may be configured to solicit or prompt users to provide reviews; for example, if the user has purchased a product in a category where other users have requested the user to provide a review, the review module may send product review requests to the device of the user (i.e., the reviewer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability receive a question from the first customer, the question relating to the first merchant offering or a second merchant offering; and provide an option to the first reviewer or the second reviewer, via a reviewer electronic device, to create a new video review based on the question, the option being provided to the first or second reviewer based on the determined affinity as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 14 and 21 are rejected for similar reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Ghoshal as applied to claim 1 above, and further in view of US 10,332,161 B2 to Flores et al. (hereinafter “Flores”).
The combination of Parker and Ghoshal discloses all the limitations of claim 1 discussed above.  
Neither Parker nor Ghoshal expressly discloses determine, for each of the plurality of selected video reviews, an associated number of matched attributes between a respective profile of a respective reviewer associated with the respective selected video review and the profile of the first customer; and wherein the plurality of selected video reviews is presented in accordance with a descending order of the number of matched attributes associated with each respective selected video review.
However, Flores discloses a system and method for “retrieving reviews for a user based on user profile information.”  (See Flores, at least Abstract).  Flores further discloses that a computer “receives a search term from the first user and determines review information corresponding to the search term and the user profile information.”  (See Flores, at least Abstract).  Flores further discloses determine, for each of the plurality of selected video reviews, an associated number of matched attributes between a respective profile of a respective reviewer associated with the respective selected video review and the profile of the first customer; and wherein the plurality of selected video reviews is presented in accordance with a descending order of the number of matched attributes associated with each respective selected video review (See Flores, at least col. 5, line 35 to col. 6, line 13, review analysis program searches review database for reviews created by other users of review system with a profile containing matching or similar characteristics as those of the requesting user; reviews can be ranked according to how closely the profiles are matched; for example, the best matched review author profile reviews are ranked above those reviews by review authors with less in common with the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker and in the product review system and method of Ghoshal the ability to determine, for each of the plurality of selected video reviews, an associated number of matched attributes between a respective profile of a respective reviewer associated with the respective selected video review and the profile of the first customer; and wherein the plurality of selected video reviews is presented in accordance with a descending order of the number of matched attributes associated with each respective selected video review as disclosed by Flores since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide reviews that are “relevant for the user’s planned usage and preferences.”  (See Flores, at least col. 1, lines 15-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2013/0283301 A1 to Avedissian et al. is directed to user-generated video product reviews displayed to other users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625